Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE 397TH JUDICIAL DISTRICT COURT OF GRAYSON COUNTY,
GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 28th day of October, 2014, the
cause on appeal to revise or reverse the judgment between

CRC INSURANCE SERVICES, INC.                        On Appeal from the 397th Judicial District
D/B/A SOUTHERN CROSS                                Court, Grayson County, Texas
UNDERWRITERS, Appellant                             Trial Court Cause No. 08-0604-397A.
                                                    Opinion delivered by Justice FitzGerald.
No. 05-14-00405-CV          V.                      Justices Fillmore and Stoddart participating.

LAKE TEXOMA HIGHPORT, LLC,
Appellee

was determined; and this Court made its order in these words:

       In accordance with this Court’s opinion of this date, we VACATE the trial court’s
amended final judgment without regard to the merits. We RENDER judgment vacating the
Award of Arbitrators and the Modification of Award of Arbitrators (attached as Exhibits “A” and
“B” to the Amended Final Judgment), dismissing the cause with prejudice, and ordering each
party bear its own costs of this appeal.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 8th day of January, 2015.




                                                           LISA MATZ, Clerk




                                        –2–